Exhibit 10.04

 

Executive Tuition Reimbursement Agreement

 

This Executive Tuition Reimbursement Agreement (the “Agreement”) is made and
entered into on this 7th day of December 2011 by and between New Frontier
Media, Inc., a Colorado corporation (“Company”) and the Company’s Chief
Financial Officer, Grant Williams, (“Executive”).

 

WHEREAS, Executive has enrolled in a Masters of Business Administration program
at the University of Colorado (the “MBA Studies”);

 

WHEREAS, the Company’s Board of Directors has determined that the education
Executive will obtain through the MBA Studies will be of material benefit to the
Company, as well as an appropriate executive level employment retention tool;

 

WHEREAS, the parties desire for the Company to reimburse Executive for certain
tuition expenses Executive incurs in connection with the MBA Studies;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and for other good and valuable consideration, the parties hereto do
hereby agree as follows:

 

1.             The Company shall reimburse Executive for the unreimbursed
tuition expenses he pays to the University of Colorado in connection with the
MBA Studies (the “Tuition Expense”). The Tuition Expense is expected to be
approximately $61,000.

 

2.             The Company’s obligation to reimburse the Tuition Expense is
conditioned upon Mr. William’s successful completion of the entire MBA Studies
as well as his continued, full-time employment with the Company during the
following reimbursement period (the “Reimbursement Period”):

 

(a)           In order for Executive to receive reimbursement of one third (1/3)
of the Tuition Expense, he must be employed with the Company for twelve (12)
months following the successful completion of the MBA Studies;

 

(b)           In order for Executive to receive reimbursement of two thirds
(2/3) of the Tuition Expense, he must be employed with the Company for
twenty-four (24) months following the successful completion of the MBA Studies; 
and

 

(c)           In order for Executive to receive reimbursement of the entire
Tuition Expense, he must be employed with the Company for thirty-six (36) months
following the successful completion of the MBA Studies.

 

3.             Notwithstanding the foregoing, in the event that the Employment
Agreement by and between the Company and Executive dated September 29, 2008, as
amended (the “Employment Agreement”), is terminated pursuant to Sections 3(A),
(B), (D) or (F) of such

 

--------------------------------------------------------------------------------


 

Employment Agreement or in the event that the Employment Agreement is not
extended through the entire Reimbursement Period, the Company shall immediately
pay to Executive an amount equal to the Tuition Expense upon Executive’s
compliance with paragraph 4, below.

 

4.             Executive will be required to provide copies of the following to
the Company in order to receive any reimbursement:  (i) copies of cancelled
checks or other proof of payment of the Tuition Expense; (ii) documentation from
the University of Colorado proving that Executive has successfully completed the
MBA Studies; and (iii) certification from Executive setting forth any
scholarship amounts, gifts or other forms of non-reimbursable tuition related
monies he has received from third parties in connection with the MBA Studies.

 

5.             This Agreement: (a) supersedes all prior agreements and
understandings (whether written or oral) between the Company and Executive, or
either of them, with respect to the subject matter hereof; (b) shall not be
deemed to have modified the terms of the Employment Agreement, which terms shall
remain in force and effect for the duration of such Employment Agreement; (c) is
not assignable by either party and is not for the benefit of any third party and
shall not be deemed to give any right or remedy to any such party whether
referred to herein or not; (d) cannot be amended, modified or changed in any way
whatsoever, except only by a written instrument duly executed by the parties
hereto; (e) has been negotiated by the parties and each party has been given the
opportunity to independently review this Agreement with legal counsel and that
each party has the requisite experience and sophistication to understand,
interpret and agree to the particular language of the provisions hereof,
accordingly, in the event of an ambiguity in or dispute regarding the
interpretation of this Agreement, this Agreement shall not be interpreted or
construed against the party preparing it; and (f) shall be governed by and
construed in accordance with the laws of the State of Colorado, without
reference to principles of conflict of laws with it being further understood and
agreed that any litigation under this Agreement shall be filed and pursued in a
court of proper venue in the State of Colorado with both parties expressly
consenting to the jurisdiction of such courts.  Executive shall be responsible
for any tax or withholding obligations, if any, in connection with his receipt
of the tuition reimbursement contemplated by this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed the foregoing agreement as
of the date and year first above written.

 

 

New Frontier Media, Inc.

Executive

 

 

 

 

By:

/s/ Michael Weiner

 

/s/ Grant Williams

Name:

Michael Weiner

Grant Williams

Title:

Chairman of the Board,

 

 

CEO and President

 

 

--------------------------------------------------------------------------------